Title: To Thomas Jefferson from Thomas Beale Ewell, 17 May 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir
                     
                            Geo. Town Cola. 17th May :06
                        
                        Shortly after your Excellency left Washington, the Secretary of the navy informed me that I was appointed to
                            supply the place of Doctr. Bullers at the Garrison. Since then he told me that in consequence of late intelligence
                            received, Dr. Bullers would continue to hold the place he now occupies & that of course I could not be stationed in the
                            city. Altho my expectations be thus disappointed, my grateful feelings, excited by your goodness, are not lessened. The
                            honor you did me in determining that I should fill the expected vacancy, I shall always most sensibly feel.
                            Notwithstanding the extent of the advantages I would have derived from such a situation, where I could have immediately
                            indulged my inclination to study, without being harassed with pecuniary difficulties, yet by redoubled exertions I hope
                            hereafter to make up for the loss. Could the voice of my deceased father be heard, it would unite in offering the warmest
                            testimonials of the gratitude your favors to me have excited. He has often told me that my beardless cheeks would prove
                            false to my interest, as the illiberality of most men is such that they are strongly prejudiced against youths—however
                            great their merit may be. Your kindness to me, has been almost the only exception to this illiberality with which I have
                            met. It is not therefore surprising that the instance should create feelings unusually warm.
                  Most sincerely wishing your
                            Excellency a degree of happiness equal to your unbounded benevolence I remain with the greatest respect yr. obliged
                            & obedient Servt.
                        
                            Tho: Ewell 
                     
                        
                    